            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD FLYNN,                      :
   Plaintiff,                      :
                                   :     No. 3:12-cv-1535
     v.                            :
                                   :     (Judge Rambo)
DEPARTMENT OF                      :
CORRECTIONS, et al.,               :
    Defendants                     :

                                  ORDER

     AND NOW, on this 27th day of January 2020, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Defendants’ partial motion to dismiss (Doc. No. 99) is DENIED; and

     2. Defendants are DIRECTED to file an answer to the amended complaint
        (Doc. No. 95) within fourteen (14) days of the date of this Order.

                                         s/Sylvia H. Rambo
                                         Sylvia H. Rambo
                                         United States District Judge
